403 F.2d 626
Jonathan CHARLES, Plaintiff-Appellant,v.Wilbur J. COHEN, Secretary of Health, Education and Welfare, Defendant-Appellee.
No. 26182.
United States Court of Appeals Fifth Circuit.
November 21, 1968.

James B. Collins, Lake Charles, La., for appellant.
Edward L. Shaheen, U. S. Atty., Leven H. Harris, Asst. U. S. Atty., Shreveport, La., for appellee.
Before DYER and SIMPSON, Circuit Judges, and CABOT, District Judge.
PER CURIAM:


1
Plaintiff appeals from an order granting summary judgment to defendant Secretary of Health, Education and Welfare in an action under Section 205(g) of the Social Security Act, as amended, 42 U.S. C.A. § 405(g). We affirm.


2
We have carefully considered the record on appeal and the administrative transcript, and we agree with the District Court that the decision of the Secretary, which holds that plaintiff failed to establish that he is under a disability as defined in the Social Security Act either prior to or after the Amendments of 1965, is supported by substantial evidence. The amendments of 1967 are applicable to this case but do not change the result reached.

The judgment is

3
Affirmed.